                                                                                                                           Case 3:17-cv-00228-JCS Document 75 Filed 08/13/19 Page 1 of 2



                                                                                                                    1   NOAH G. BLECHMAN (State Bar No. 197167)
                                                                                                                        noah.blechman@mcnamaralaw.com
                                                                                                                    2   AMY S. ROTHMAN (State Bar No. 308133)
                                                                                                                        amy.rothman@mcnamaralaw.com
                                                                                                                    3   MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                        BORGES & AMBACHER LLP
                                                                                                                    4   3480 Buskirk Avenue, Suite 250
                                                                                                                        Pleasant Hill, CA 94523
                                                                                                                    5   Telephone: (925) 939-5330
                                                                                                                        Facsimile: (925) 939-0203
                                                                                                                    6
                                                                                                                        Attorneys for Defendants
                                                                                                                    7   CITY OF PITTSBURG, and OFFICER MICHAEL KEEFE

                                                                                                                    8                                 UNITED STATES DISTRICT COURT
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9                               NORTHERN DISTRICT OF CALIFORNIA
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10

                                                                                                                   11
                                                                                                                        WORSTEN ANDREWS,                                    Case No. C17-228 JCS
                                                                                                                   12
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                                       Plaintiff,                           NOTICE OF SETTLEMENT
                                                                           ATTORNEYS AT LAW




                                                                                                                   13
                                                                                                                               vs.
                                                                                                                   14
                                                                                                                        CITY OF PITTSBURG, a municipal
                                                                                                                   15   corporation; OFFICER MICHAEL KEEFE,
                                                                                                                        individually and in his Official Capacity as
                                                                                                                   16   a Police Officer for the CITY OF
                                                                                                                        PITTSBURG; DOES 1-50, inclusive;
                                                                                                                   17   individually and in their official capacities
                                                                                                                        and POLICE OFFICERS for the CITY OF
                                                                                                                   18   PITTSBURG,

                                                                                                                   19                  Defendant.
                                                                                                                   20

                                                                                                                   21          The parties to the above entitled action hereby provide the Court with the following

                                                                                                                   22   Notice of Settlement:

                                                                                                                   23          The parties have settled the case and have now executed a Settlement Agreement and

                                                                                                                   24   Release in this action. A settlement draft has been ordered and once delivered to Plaintiff’s

                                                                                                                   25   counsel, a dismissal of this action will be filed with the Court, which the parties believe will be on

                                                                                                                   26   file in the next 30-45 days. The parties wanted to notify the Court of this settlement due to the

                                                                                                                   27   fact that there are Pretrial filing deadlines coming up on August 21, 2019, with a Pretrial

                                                                                                                   28   Conference scheduled for September 20, 2019, and a trial in this matter scheduled for October 7,


                                                                                                                        NOTICE OF SETTLEMENT, C17-228 JCS
                                                                                                                           Case 3:17-cv-00228-JCS Document 75 Filed 08/13/19 Page 2 of 2



                                                                                                                    1   2019.

                                                                                                                    2           The parties attest that concurrence in the filing of these documents has been obtained from

                                                                                                                    3   each of the other Signatories, which shall serve in lieu of their signatures on the document.

                                                                                                                    4   Dated: August 13, 2019                Law Offices of Brittany Hendrix-Smith
                                                                                                                    5                                                 By: /s/ Smith, Brittany H.
                                                                                                                                                                      Brittany H. Smith
                                                                                                                    6                                                 Attorney for Plaintiff, WORSTEN ANDREWS
                                                                                                                    7

                                                                                                                    8
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                        Dated: August 13, 2019                MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                    9                                         BORGES & AMBACHER LLP
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10

                                                                                                                   11                                         By:      /s/ Rothman, Amy S.
                                                                                                                                                                    Noah G. Blechman
                                                                                                                   12                                               Amy S. Rothman
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                                                                    Attorneys for Defendants
                                                                           ATTORNEYS AT LAW




                                                                                                                   13                                               CITY OF PITTSBURG, and OFFICER MICHAEL
                                                                                                                                                                    KEEFE
                                                                                                                   14

                                                                                                                   15

                                                                                                                   16

                                                                                                                   17

                                                                                                                   18

                                                                                                                   19
                                                                                                                   20

                                                                                                                   21

                                                                                                                   22

                                                                                                                   23

                                                                                                                   24

                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28


                                                                                                                        NOTICE OF SETTLEMENT, C17-228 JCS                2
